

EXHIBIT 10.1
 
STANDSTILL AGREEMENT
 


This Standstill Agreement (the "Agreement") is made and entered into as of March
28, 2007, by and between THE FEMALE HEALTH COMPANY, a Wisconsin corporation
("FHC"), and RED OAK FUND, L.P., a Delaware Limited Partnership ("Red Oak").


RECITALS
 
A. Red Oak desires to increase its ownership in FHC and is considering an Offer
(as defined in Section 3 below) to acquire a portion of the issued and
outstanding shares of common stock, par value $.01 per share (the "Common
Stock"), of FHC, as more fully described in this Agreement.


B. In connection with the Offer rather than seeking access to FHC holders under
Rule 14d-5 under the Exchange Act (defined below), Red Oak desires to obtain
access to certain information regarding FHC and its shareholders from FHC and
its transfer agent, including, without limitation, the identities and addresses
of FHC's shareholders, and, subject to the terms and conditions of this
Agreement, FHC is willing to provide such information to Red Oak.


C. In connection with the Offer and Red Oak's acquisition of shares of Common
Stock, FHC and Red Oak wish to agree to certain terms and conditions regarding
the Offer and Red Oak's activities relating to FHC, as more fully described in
this Agreement.


AGREEMENTS
 
In consideration of the recitals and the mutual agreements set forth below, the
parties agree as follows:


1. Certain Definitions. For purposes of this Agreement, certain terms used in
this Agreement but not otherwise defined have the meanings set forth below:


(a) "13D Group" means any group of persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Securities which would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D pursuant to Rule 13d-1(a) or a
Schedule 13G pursuant to Rule 13d-1(c) with the SEC as a "person" within the
meaning of Section 13(d)(3) of the Exchange Act.


(b) "Affiliate" means a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first mentioned Person. "Control" (including the terms "controlled by" and
"under common control with") means the possession, directly or indirectly or as
trustee or executor, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of stock or as
trustee or executor, by contract or credit arrangement or otherwise.

1

--------------------------------------------------------------------------------





(c) "Beneficial owner," "beneficial ownership" and "beneficially owned" (or
variations of such terms) shall have the meaning set forth in, and shall be
determined in accordance with the provisions of Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.


(d) "Change of Control" means any of the following: (i) a merger, consolidation
or other business combination or transaction to which the FHC is a party if the
shareholders of FHC immediately prior to the effective date of such merger,
consolidation or other business combination or transaction, as a result of such
share ownership, have beneficial ownership of voting securities representing
less than 60% of the Total Current Voting Power of the surviving or successor
entity (or its ultimate parent company) following such merger, consolidation or
other business combination or transaction; (ii) an acquisition by any person,
entity or 13D Group of direct or indirect beneficial ownership of Voting
Securities representing 40% or more of the Total Current Voting Power of FHC;
(iii) a sale of all or substantially all the assets of FHC or (iv) a liquidation
or dissolution of FHC.


(e) "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the regulations, rules and forms issued thereunder.


(f) "Person" means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, or joint venture or a
governmental, agency, political subdivision, or instrumentality thereof.


(g) "SEC" means the U.S. Securities and Exchange Commission.


(h) "Short Sale" means any sale of a security which the seller does not own, any
sale of a security which is consummated by the delivery of a security borrowed
by, or for the account of, the seller, or any other hedging, collar or similar
transaction relating to a security.


(i) "Standstill Period" means the period commencing on the date of this
Agreement and ending on the first anniversary of the date of this Agreement or,
if earlier, nine months from the end of the offer period if the Offer is made.


(j) "Total Current Voting Power" means, with respect to any entity, at the time
of determination of Total Current Voting Power, the total number of votes which
may be cast in the election of members of the board of directors of the entity
if all securities entitled to vote in the election of such directors are present
or voted (or, in the event the entity is not a corporation, the governing
members, board or similar body of such entity). With respect to Section 2(a)(i),
the percentage of the Total Current Voting Power represented by Voting
Securities beneficially owned in the aggregate by Red Oak and its Affiliates
shall assume the conversion or exchange into Common Stock of all options,
warrants or other securities beneficially owned by Red Oak or any of its
Affiliates that are convertible or exchangeable for Common Stock but not the
conversion or exchange into Common Stock of any such securities that are not
beneficially owned by Red Oak or any of its Affiliates.



2

--------------------------------------------------------------------------------





(k) "Voting Securities" means securities of FHC, including the shares of Common
Stock, with the power to vote with respect to the election of directors
generally, including any securities that are convertible or exchangeable for
Voting Securities, it being understood that the number of Voting Securities
outstanding as of any time of determination shall be determined as though all
such securities, whether or not in the money, had been converted or exchanged,
in accordance with their terms, into or for Voting Securities immediately prior
to the time of determination.


2. Standstill Agreements.


(a) Standstill by Red Oak. Except as provided below in Section 2(b), Red Oak
covenants and agrees, during the Standstill Period, without FHC's prior written
consent, neither it nor any of its Affiliates will in any manner, directly or
indirectly, do any of the following:


(i)  acquire, announce an intention to acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any Voting Securities, or direct or indirect rights to options to
acquire (through purchase, exchange, conversion or otherwise) any Voting
Securities, if, immediately after any such acquisition or exercise of all rights
to acquire, Red Oak and its Affiliates would beneficially own, in the aggregate,
Voting Securities representing more than 15% of the Total Current Voting Power;


(ii) seek representation on the Board of Directors of FHC or the removal of
director of FHC or a change in the composition or size of FHC's Board of
Directors;


(iii) make any statement or proposal, whether written or oral, to the Board of
Directors of FHC, or to any director, officer or agent of FHC, or make any
public announcement or proposal whatsoever with respect to a merger or other
business combination, sale or transfer of assets, recapitalization, dividend,
share repurchase, liquidation or other extraordinary corporate transaction with
FHC or any other transaction which could result in a change of control, solicit
or encourage any other person to make any such statement or proposal, or take
any action which might require FHC to make a public announcement regarding the
possibility of any transaction referred to in this Section 2(a)(iii) or similar
transaction, or advise, assist or encourage any other persons in connection with
the foregoing;


(iv) make, or in any way participate, directly or indirectly, in any
"solicitation" of "proxies" (as such terms are defined in Rule 14a-1 under the
Exchange Act) to vote any Voting Securities, seek to advise, encourage or
influence any person or entity with respect to the voting of any Voting
Securities, initiate or propose any shareholder proposal or induce or attempt to
induce any other person to initiate any shareholder proposal, or execute any
written consent with respect to FHC;



3

--------------------------------------------------------------------------------



(v) deposit any Voting Securities into a voting trust or subject any Voting
Securities to any arrangement or agreement with respect to the voting of any
Voting Securities other than this Agreement;


(vi) form, join or in any way participate in a 13D Group with respect to any
Voting Securities unless all members of the 13D Group agree to be bound by this
Agreement;


(vii) otherwise act, alone or in concert with others, to seek to exercise any
control or influence over the management, Board of Directors or policies of FHC
(provided that this clause (vii) shall not preclude discussions with the
management or the Board of Directors);


(viii) request that FHC (or its directors, officers, shareholders, employees or
agents) amend or waive any provision of this Section 2(a) (including this
subsection (viii));


(ix) enter into any agreement, plan or arrangement relating to a Short Sale of
any Common Stock, or otherwise effect any Short Sale of any Common Stock; or


(x) disclose any intention, plan or arrangement inconsistent with the foregoing.


(b) Permitted Exceptions. Notwithstanding the terms of Section 2(a) above, the
restrictions contained in Section 2(a) of this Agreement shall immediately and
automatically be suspended upon the occurrence, and during (but only during) the
continuation, of any of the following events:


(i) the filing with the SEC of a Schedule 13D (or any successor schedule or
form) by any Person (other than any current executive officer of FHC, any member
of FHC's Board of Directors or Red Oak or any of its Affiliates) or 13D Group
(other than any 13D Group that contains among its members any current executive
officer of FHC, any member of FHC's Board of Directors or Red Oak or any of its
Affiliates) indicating that such Person or 13D Group has acquired beneficial
ownership of 15% or more of the outstanding Voting Securities, which Schedule
13D expresses an intention or possible intention of the filing party to assume
control of FHC, whether by tender offer, merger, proxy contest or otherwise
(provided that the foregoing shall no longer suspend such restrictions if a
subsequent filing is made by such Person or 13D Group with the SEC indicating
that such Person or 13D Group ceases to beneficially own at least 15% of the
outstanding Voting Securities or such Person or 13D Group subsequently makes a
public announcement to the effect that such Person or 13D Group no longer has an
intention or possible intention to assume control of FHC, whether by tender
offer, merger, proxy contest or otherwise);



4

--------------------------------------------------------------------------------



(ii) the commencement of a tender offer by any Person (other than FHC or Red Oak
or any of its Affiliates) or 13D Group (which does not include FHC or Red Oak or
any of its Affiliates) to acquire beneficial ownership of 15% or more of the
Total Current Voting Power (provided that the foregoing shall no longer suspend
such restrictions after a subsequent filing is made by such Person or 13D Group
with the SEC indicating that such Person or 13D Group ceases to beneficially own
at least 15% of the Total Current Voting Power or such tender offer is
terminated without such Person or 13D Group acquiring beneficial ownership of
15% or more of the Total Current Voting Power);


(iii) the solicitation of proxies by any Person (other than FHC, any current
executive officer of FHC, any member of FHC's Board of Directors or Red Oak or
any of its Affiliates) or 13D Group (which does not include FHC, any current
executive officer of FHC, any member of FHC's Board of Directors or Red Oak or
any of its Affiliates) to which Rules 14a-3 to 14a-15 under the Exchange Act (or
any successor rules) apply, which proxies are intended to effect a change in the
majority of the members of the Board of Directors of FHC (provided that the
foregoing shall no longer suspend such restrictions after such solicitation is
withdrawn, terminated or otherwise completed); or


(iv) the entry by FHC into any agreement which provides for a Change of Control
of FHC.


(c) The expiration or termination of any suspension of restrictions pursuant to
subsection 2(b) shall not require Red Oak to divest any Voting Security or
rights to acquire Voting Securities obtained during the suspension.


3. The Offer. During the Standstill Period, Red Oak may in its sole discretion
commence (within the meaning of Rule 14d-2 under the Exchange Act and the rules
and regulations promulgated thereunder) and, subject to the terms and conditions
set forth in this Agreement, close one cash tender offer (within the meaning of
Section 14(d) of the Exchange Act) (the "Offer") to purchase up to that number
of the issued and outstanding shares of Common Stock (each, a "Share" and,
collectively, the "Shares") that may result, upon consummation of the Offer, in
Red Oak beneficially owning not more than 15% of the outstanding Total Current
Voting Power.


4. FHC Obligations. Upon Red Oak's request, FHC shall promptly make available to
Red Oak FHC's transfer agent and information containing the names and addresses
of all record holders of Shares and with security position listings of Shares
held in stock depositories, each as of a recent date, together with all other
available listings and computer files containing names, addresses and security
position listings of record holders and beneficial owners of Shares. FHC shall
furnish Red Oak with such additional information, including updated listings and
computer files of shareholders, mailing labels and security position listings,
and such other assistance as Red Oak or its agents may reasonably require in
communicating the Offer to the record and beneficial holders of Shares. Subject
to the requirements of applicable law, and except for such steps as are
necessary to disseminate the offer to purchase, related letter of

5

--------------------------------------------------------------------------------



transmittal and all ancillary documents relating to the Offer and any other
documents necessary to consummate the Offer, Red Oak shall hold in confidence
the information contained in such documents, labels, listings and files, shall
use such information solely in connection with the Offer, and, if the Offer is
terminated, shall promptly deliver or cause to be delivered to FHC all copies of
such information, documents, labels, listings and files then in its possession
or control or in the possession or control of its agents or representatives. FHC
consents to any appointment by Red Oak of FHC's transfer agent to act as
depository in connection with the Offer. Red Oak shall reimburse FHC, within
five business days of FHC's written request, for FHC's reasonable costs and
expenses associated with FHC's obligations under this section.


5. Voting Agreement. During the period from the date of this Agreement until
FHC's 2008 annual meeting of shareholders, except for any period of suspension
pursuant to Section 2(b) and unless the requirements of this section are waived
by FHC pursuant to a resolution adopted by FHC's Board of Directors, Red Oak
shall, and shall cause its Affiliates to, promptly and timely at any meeting of
the shareholders of the Company, however called, and at every adjournment
thereof, or in connection with any written consent of the shareholders of the
Company, vote all of Voting Securities beneficially owned by Red Oak or such
Affiliate (a) in favor of the election as directors of FHC of all persons
nominated by FHC's Board of Directors, and against the election as directors of
FHC of any other person not nominated by FHC's Board of Directors, (b) in favor
of any other proposal or matter which FHC's Board of Directors recommend that
the shareholders of FHC approve and (c) against any other proposal or matter
which FHC's Board of Directors do not recommend that the shareholders of FHC
approve, except that Red Oak shall not be obligated to vote in favor of any
merger, sale of assets or similar transaction involving FHC or of any
compensation plan for which Institutional Shareholder Services or a similar firm
recommends a “no” vote, provided that Red Oak or its Affiliates shall not make
any public statement opposing any such transaction or compensation plan.


6. Additional Agreements.


(a) Compliance with Law. Red Oak represents and warrants to and covenants with
FHC that the execution, delivery and performance by Red Oak of this Agreement,
the conduct and consummation of the Offer and the other transactions
contemplated by this Agreement will not contravene or conflict with or
constitute the violation of any law, regulation, judgment, injunction, order or
decree binding upon or applicable to Red Oak, including, without limitation, the
provisions of the Exchange Act applicable to the Offer.


(b) Indemnification.


(i) Red Oak agrees to indemnify and hold FHC and its representatives, officers,
directors, employees, agents, shareholders and Affiliates harmless from and
against any and all loss, damage, cost or expense (including reasonable
attorneys fees) resulting from or arising out of any breach of this Agreement by
Red Oak.



6

--------------------------------------------------------------------------------



(ii) FHC agrees to indemnify and hold Red Oak and its representatives, officers,
directors, employees, agents, shareholders and Affiliates harmless from and
against any and all loss, damage, cost or expense (including reasonable
attorneys fees) resulting from or arising out of any breach of this Agreement by
FHC.


(c) State Takeover Laws. For avoidance of doubt, FHC and Red Oak agree that
neither the execution and delivery of this Agreement by FHC nor any action taken
by FHC or its Board of Directors in connection with this Agreement or the
transactions contemplated by this Agreement shall constitute any approval by the
Company or its Board of Directors of any acquisition of Voting Securities by Red
Oak or any other transaction by Red Oak for purposes of, or shall create any
exemption from, the requirements of any "moratorium," "control share," "fair
price," "business combination" or other antitakeover laws of any jurisdiction
applicable to FHC, including, but not limited to, Wisconsin Statutes
Sections 180.1130 to 180.1150.
 
7. Miscellaneous.


(a) Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the Offer shall be paid
by the party incurring such cost or expense.


(b) Additional Agreements. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws and
regulations and which may be required under any agreements, contracts,
commitments, instruments, understandings, arrangements or restrictions of any
kind to which such party or by which such party is governed or bound, to
consummate and make effective the transactions contemplated by this Agreement.


(c) Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed or transmitted if delivered personally, mailed by
registered or certified mail (postage prepaid, return receipt requested) or sent
by overnight courier (providing proof of delivery) to the parties at the
following addresses or sent by electronic transmission to the following
facsimile numbers (or at such other address or facsimile number for a party as
shall be specified by like notice):


If to FHC:


The Female Health Company
515 North State Street, Suite 2225
Chicago, Illinois 60610
Telephone: 312-595-9123
Facsimile: 312-595-9122
Attn: O.B. Parrish, Chief Executive Officer

7

--------------------------------------------------------------------------------





With a copy (which shall not constitute notice) to:


James M. Bedore, Esq.
Reinhart Boerner Van Deuren s.c.
1000 North Water Street, Suite 2100
Milwaukee, Wisconsin 53202
Telephone: 414-298-8196
Facsimile: 414-298-8097


If to Red Oak:


c/o Red Oak Partners, LLC
145 Fourth Avenue, Suite 15A
New York, New York 10003
Telephone: 212-614-8952
Facsimile: 646-390-6784
Attn: David Sandberg


With a copy (which shall not constitute notice) to:


Peter J. Tennyson, Esq.
Paul, Hastings, Janofsky & Walker LLP
695 Town Center Drive, Seventeenth Floor
Costa Mesa, California 92626
Telephone: 714-668-6237
Facsimile: 714-668-6337


(d) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


(e) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.


(f) Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by the parties hereto.



8

--------------------------------------------------------------------------------



(g) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, and supersedes all prior agreements and undertakings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof and, except as expressly provided herein, are not intended to confer upon
any other Person any rights or remedies hereunder.


(h) Assignment. This Agreement shall not be assigned by any party hereto, by
operation of law or otherwise.


(i) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of Wisconsin without giving effect to the principles of
conflicts of laws thereof.


(j) Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 


THE FEMALE HEALTH COMPANY


BY   /s/ O.B. Parrish_______________
O.B. Parrish, Chairman and Chief
Executive Officer




RED OAK FUND, LP


BY:  Red Oak Partners, LLC
General Partner


BY   /s/ David Sandberg____________
David Sandberg
Managing Member
 
 
9

--------------------------------------------------------------------------------